                Case 2:18-cv-01836-BJR Document 202 Filed 05/15/20 Page 1 of 7




 1

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
                                            )
 9   vPersonalize Inc.,                     )
                                            )             CASE NO. 2:18-cv-01836-BJR
10                               Plaintiff, )
                                            )             ORDER DENYING DEFENDANT’S
11                 v.                       )             MOTION FOR ATTORNEYS’ FEES AND
                                            )             COSTS AND DENYING PLAINTIFF’S
12                                          )             MOTION FOR LEAVE TO FILE
     Magnetize Consultants Ltd.,            )             SURREPLY
13   (dba Kit Builder)                      )
                                            )
14                               Defendant. )
     ____________________________________)
15

16

17
                                        I.      INTRODUCTION
18
            Before the Court are two motions: (1) Defendant Magnetize Consultants Ltd.’s Motion for
19
     Attorneys’ Fees and Costs, Dkt. No. 156, and (2) Plaintiff vPersonalize Inc.’s Motion for Leave to
20

21   File Plaintiff’s Surreply in Opposition to Defendant’s Motion for Attorneys’ Fees and Costs, Dkt.

22   No. 197. Having reviewed both motions, oppositions thereto, the record of the case, and the
23   relevant legal authorities, the Court will deny both motions. The reasoning for the Court’s decision
24
     follows.
25
                                                      1
               Case 2:18-cv-01836-BJR Document 202 Filed 05/15/20 Page 2 of 7




                                               II.      BACKGROUND
 1
             The Court has set forth the facts of this matter previously in its Order Granting in Part and
 2

 3   Denying in Part Defendant’s Motion to Dismiss. See Dkt. 152 at 2–7.

 4           In brief, the matter involves Plaintiff’s allegation that Defendant infringed Plaintiff’s

 5   patents for automating the design and manufacture of custom-printed apparel and misappropriated its
 6   trade secrets. Plaintiff’s First Amended Complaint contained five counts, including Counts I-III
 7
     for Infringement of the ‘280 Patent,1 ‘172 Patent, and ‘886 Patent, respectively, and Count IV-V
 8
     for Misappropriation of Trade Secrets in violation of the Defend Trade Secrets Act of 2016 and
 9
     the Washington Uniform Trade Secrets Act, respectively. Dkt. No. 22 at 9–13.
10

11           Based on parties’ representations that Plaintiff no longer asserted infringement of the ‘172

12   Patent, the Court granted dismissal of Count II in October of 2019. Dkt. No. 95. Then, in February

13   of 2020, the Court granted dismissal of Counts III and V, pursuant to a motion to dismiss submitted
14
     by Defendant, but denied dismissal of Counts I and IV. Dkt. No. 152. Shortly thereafter, on
15
     February 13, 2020, Plaintiff posted notice of the voluntary dismissal of Counts I and IV and the
16
     Court administratively closed the case on the same day. Dkt. No. 155.
17
             On February 28, 2020, fifteen days after the formal closing of this matter, Defendant
18
19   submitted the pending Motion for Attorneys’ Fees and Costs. Dkt. No. 156. After full briefing on

20   the motion, Plaintiff submitted the also pending Motion for Leave to File a Surreply, Dkt. No. 197,
21   along with a copy of the surreply it seeks leave to file, Dkt. No. 198.
22

23

24
     1
      Where not otherwise stated, the Court adopts the defined terms designated in its Order Granting in Part and
25   Denying in Part Defendant’s Motion to Dismiss. Dkt. No. 152.
                                                              2
               Case 2:18-cv-01836-BJR Document 202 Filed 05/15/20 Page 3 of 7




                                             III.    DISCUSSION
 1
     A. Surreply
 2
              Under the local rules of this Court, a party seeking to “strike material contained in or
 3

 4   attached to a reply brief . . . may file a surreply requesting that the court strike the material.” Local

 5   Rules W.D. Wash. LCR 7(g). This Court’s standing order elaborates on this requirement, stating
 6   that “[l]eave of Court must be obtained to file a sur-reply.” Dkt. No. 26 at 2. Surreplies must
 7
     address the materials the movant claims should be stricken as inappropriate as “[e]xtraneous
 8
     argument or a surreply filed for any other reason will not be considered.” LCR 7(g)(2); see also
 9
     Farnes v. Metro. Grp. Prop. & Cas. Ins. Co., No. 18-cv-1882, 2019 WL 4044102, at *1 (W.D.
10

11   Wash. July 31, 2019). One appropriate ground for a request to strike is the well-established rule

12   that “courts will not consider new arguments raised for the first time in a reply brief.” Wild Fish

13   Conservancy v. U.S. Envtl. Prot. Agency, 331 F. Supp. 3d 1210, 1220 n.3 (W.D. Wash. 2018)
14   (quoting Bach v. Forever Living Prod. U.S., Inc., 473 F. Supp. 2d 1110, 1122 n.6 (W.D. Wash.
15
     2007))
16
              Plaintiff argues that leave to file should be granted because Defendant, in its reply in
17
     support of the motion for attorneys’ fees, raised two new arguments necessitating a response: (1)
18
19   a request that the Court issue a final judgment and (2) an article justifying the rates charged by

20   Defendant’s counsel. Dkt. No. 197 at 2–3.

21            The Court finds that Plaintiff’s motion and surreply do not substantively address new
22
     arguments requiring a surreply. Both grounds Plaintiff identifies as new arguments were, in fact,
23
     responses to arguments advanced by Plaintiff in its response to the motion for attorneys’ fees that
24
     (1) no judgment had been issued in this case, Dkt. No. 184 at 4–8, and (2) that Defendant’s
25
                                                        3
              Case 2:18-cv-01836-BJR Document 202 Filed 05/15/20 Page 4 of 7




     counsel’s fees were “unconscionable,” id. at 16. As such, the Court will deny Plaintiff’s Motion
 1
     and will consider the underlying motion without reference to Plaintiff’s surreply.
 2

 3   B. Attorneys’ Fees and Costs

 4          Defendant claims it is entitled to attorneys’ fees and costs under four statutes: (1) 35 U.S.C.

 5   § 285; (2) 28 U.S.C. § 1927; (3) RCW § 19.108.040; and (4) RCW § 4.84.185. Dkt. No. 156 at 2.
 6      1. 35 U.S.C. § 285
 7
            35 U.S.C. § 285 provides that the Court in a patent infringement suit may award reasonable
 8
     attorney fees to a prevailing party “in exceptional cases.” 35 U.S.C. § 285; see also Octane Fitness,
 9
     LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 553 (2014) (“[t]he power [to award attorney
10

11   fees in patent cases] is reserved for ‘exceptional’ cases”).       In deciding whether a case is

12   exceptional, the Court looks to the totality of the circumstances. SunEarth, Inc. v. Sun Earth Solar

13   Power Co., 839 F.3d 1179, 1180 (9th Cir. 2016) (per curiam) (citing Octane Fitness, 572 U.S. at
14   553); see also Eko Brands, LLC v. Adrian Rivera Maynez Enterprises, Inc., 325 F. Supp. 3d 1116,
15
     1123 (W.D. Wash. 2018), aff’d, 946 F.3d 1367 (Fed. Cir. 2020). As the Supreme Court explained
16
     in Octane Fitness, “an ‘exceptional’ case is simply one that stands out from others with respect to
17
     the substantive strength of a party’s litigating position (considering both the governing law and the
18
19   facts of the case) or the unreasonable manner in which the case was litigated.” Octane Fitness,

20   572 U.S. at 554.     This included consideration of a nonexclusive list of factors, including

21   “frivolousness, motivation, objective unreasonableness (both in the factual and legal components
22
     of the case) and the need in particular circumstances to advance considerations of compensation
23
     and deterrence.” Id. at 554 n.6; see also SunEarth, 839 F.3d at 1181.
24

25
                                                      4
              Case 2:18-cv-01836-BJR Document 202 Filed 05/15/20 Page 5 of 7




        2. 28 U.S.C. § 1927
 1
            28 U.S.C. § 1927 provides that the Court may order “[a]ny attorney or other person
 2

 3   admitted to conduct cases . . . who so multiplies the proceedings in any case unreasonably and

 4   vexatiously . . . to satisfy personally the excess costs, expenses, and attorneys' fees reasonably

 5   incurred because of such conduct.” 28 U.S.C. § 1927. Where ordered, these sanctions must be
 6   accompanied by a finding that the sanctioned attorney “acted recklessly or in bad faith” or
 7
     committed intentional misconduct. Barnd v. City of Tacoma, 664 F.2d 1339, 1343 (9th Cir. 1982);
 8
     see also In re Keegan Mgmt. Co., Sec. Litig., 78 F.3d 431, 436 (9th Cir. 1996) (“[b]ad faith is
 9
     present when an attorney knowingly or recklessly raises a frivolous argument, or argues a
10

11   meritorious claim for the purpose of harassing an opponent”) (quoting Estate of Blas v. Winkler,

12   792 F.2d 858, 860 (9th Cir. 1986)).

13      3. RCW § 19.108.040
14          RCW § 19.108.040 mirrors 35 U.S.C. § 285 and provides that, “[i]f a claim of
15
     misappropriation is made in bad faith . . . or wilful [sic] and malicious misappropriation exists,
16
     the court may award reasonable attorney’s fees to the prevailing party.” RCW § 19.108.040.
17
     Under the statute, “‘malicious’ connotes a level of ill will or improper motive not captured by
18
19   ‘without just cause or excuse’” and, instead, is akin to “as a result of ill will or improper motive.”

20   ADA Motors, Inc. v. Butler, 432 P.3d 445, 453 (Wash. Ct. App. 2018); see also Boeing Co. v.

21   Sierracin Corp., 738 P.2d 665, 680–81, 682–83 (Wash. 1987).
22
        4. RCW § 4.84.185
23
            Finally, RCW § 4.84.185 provides that, “upon written findings by the judge that the action
24
     . . . was frivolous and advanced without reasonable cause,” the Court may order the nonprevailing
25
                                                       5
              Case 2:18-cv-01836-BJR Document 202 Filed 05/15/20 Page 6 of 7




     party to pay the prevailing party “reasonable expenses,” including attorneys’ fees. RCW §
 1
     4.84.185. For a court to award such expenses, it must determine that the entire lawsuit meets this
 2

 3   standard, rather than one or more claims therein. Kilduff v. San Juan Cty., 453 P.3d 719, 728

 4   (Wash. 2019) (citing Biggs v. Vail, 830 P.2d 350, 352 (Wash. 1992)). “A frivolous action is one
 5   that cannot be supported by any rational argument on the law or facts.” Hanna v. Margitan, 373
 6
     P.3d 300, 308 (Wash. Ct. App. 2016) (quoting Rhinehart v. Seattle Times, Inc., 798 P.2d 1155,
 7
     1160 (Wash. Ct. App. 1990)).
 8
        5. Denial of Fees
 9
            The Court finds that it can address all four statutes at the same time as there is much overlap
10

11   between exceptional cases involving frivolous or meritless initiation of suit and vexatious or bad

12   faith prosecution once begun.

13          At no point in this case has the Court made a written finding that the case was frivolous or
14
     that Plaintiff or its attorneys acted bad faith. See Dkts. No. 95, 97, 153 at 3. Further, while some
15
     of Plaintiff’s claims were dismissed for failure to state a claim or abandoned by Plaintiff once
16
     litigation commenced, this does not make those claims, or the lawsuit as a whole, meritless. In
17
     fact, at least two of Plaintiff’s claims survived Defendant’s motion to dismiss, lending credence to
18
19   the contention that at least some of Plaintiff’s case contained merit.

20          Furthermore, as regards Plaintiff’s delay and obstruction of discovery, while the Court does
21   not condone the manner in which Plaintiff’s counsel conducted discovery, the Court already
22
     instituted a reasonable consequence in finding that Plaintiff waived attorney-client privilege
23
     objections both by its untimely response to the requests and by its failure to offer any valid
24
     explanation therefor. Dkt. No. 95; Dkt. No. 97. As a result, Plaintiff was ordered to turn over all
25
                                                       6
              Case 2:18-cv-01836-BJR Document 202 Filed 05/15/20 Page 7 of 7




     responsive documents. Such a penalty was proportional and sufficient at that time.
 1
            Based on the foregoing, the Court will not award attorneys’ fees and expenses to
 2

 3   Defendant.

 4                                       IV.    CONCLUSION
 5          Having found that Defendant is not entitled to recover attorneys’ fees and costs, the Court
 6   need not address the issue of timing raised by Plaintiff. Dkt. No. 184 at 7–8. The Court will,
 7
     however, enter a formal judgment in this case, as requested by Defendant. Dkt. No. 191 at 11.
 8
            The Court hereby DENIES Defendant’s Motion for Attorneys’ Fees and Costs, Dkt. No.
 9
     156, and DENIES Plaintiff’s Motion for Leave to File Plaintiff’s Surreply in Opposition to
10

11   Defendant’s Motion for Attorneys’ Fees and Costs, Dkt. No. 197.

12

13          DATED this 15th day of May, 2020.
14

15                                                       _______________________________
                                                         BARBARA J. ROTHSTEIN
16                                                       UNITED STATES DISTRICT JUDGE
17

18
19

20

21

22

23

24

25
                                                     7
